Citation Nr: 0832215	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disabilities noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2007).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service. VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Temporary or intermittent flare-
ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  

The veteran contends that his current foot problems, which he 
identifies as pes planus, are related to service.

A review of the veteran's service treatment records (STR) 
reveals that the veteran's November 1965 enlistment physical 
examination notes a clinical finding of 3rd degree pes 
planus.  Subsequent STR's show that the veteran was treated 
for pes planus and provided "ACE wraps" in December 1965.  
The veteran's separation medical examination did not reveal 
findings or diagnoses of pes planus. 

Further, the Board's inspection of the veteran's post-service 
medical records reveals neither a diagnosis of a pes planus 
disability nor any medical evidence of treatment for symptoms 
relating to pes planus since the veteran's separation from 
service.  On the contrary, reports of November 2000 and 
October 2006 VA physical examinations state the veteran's 
lower extremities as being normal.  

With respect to the veteran's contentions, the Board notes 
that the veteran is competent to provide testimony concerning 
factual matters of which he has first-hand knowledge, such as 
the experiencing foot pain.  See e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The lack of post-service medical records and/or 
treatment for foot pain or pes planus does not, in and of 
itself, render the veteran's lay evidence not credible.  In 
essence, if it is concluded that lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim for service 
connection based on that lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991)(nowhere do 
VA regulations provide that a veteran must establish service 
connection through medical records alone); 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2007).  

Under the regulations, action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong); and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The third 
prong of 38 C.F.R. § 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.)

In light of the veteran's diagnosis of pes planus at service 
entrance, the veteran's treatment during service, and his 
report of experiencing continued problems with pes planus 
post service, the Board finds that the veteran should be 
scheduled for a VA examination that accounts for his lay 
testimony as well as the clinical record.  The examiner 
should evaluate the veteran and render a well-reasoned 
medical opinion addressing whether the veteran has pes planus 
and, if so, whether any diagnosed pes planus is related to 
service directly or whether it is clear that the veteran's 
pes planus was pre-existing and aggravated by (i.e., the 
underlying condition, as contrasted to the symptoms, is 
worsened) the veteran's active military service.  The 
examiner's opinion should be based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  The Board emphasizes to the veteran that 
failure to report to any scheduled examination, without good 
cause, may result in a denial of his claim.  See 38 C.F.R. § 
3.655(b) (2007).  

Furthermore, the Board notes that records of the veteran's 
treatment were last obtained in April 2007.  On remand, the 
originating agency should make efforts to obtain any records 
of relevant treatment the veteran may have undergone since 
April 2007, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  See 38 C.F.R. § 3.159(c) (2006); Dunn v. West, 
11 Vet. App. 462, 466-67 (1998).  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  Any additional medical records 
associated with the veteran's VA medical 
treatment since April 2007 should be 
obtained.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
to evaluate his claimed pes planus.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

a.  The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from pes planus, and, if so, the 
etiology of the claimed disability.

b.  The examiner is requested to state 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
any diagnosed pes planus is related to 
any in-service disease or injury or the 
veteran's military service in general.

c.  The examiner should further opine 
whether any identified pes planus pre-
existed service, and if so, whether the 
condition was aggravated by the veteran's 
service.  In other words, if an 
identified disability is found to have 
existed prior to service entrance, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the veteran's pre-existing pes planus was 
aggravated by his active military 
service.  In this regard, the pes planus 
condition must be shown to have been made 
permanently worse as a result of service 
as compared to a worsening due to the 
natural progression of the disability.  
If the examiner finds that worsening of 
pes planus during service was due to the 
natural progress of the condition, it 
should be noted whether the evidence 
undebatably (clear and unmistakeable) 
shows no worsening beyond natural 
progress.  The examiner should provide 
reasons and an explanation for all 
opinions.

3.  The veteran must be given adequate 
notice of the examination, to include the 
consequences of his failure to report 
under 38 C.F.R. § 3.655.  A copy of the 
examination notification should be 
associated with the claims file.  Failure 
to appear for any scheduled examination 
should be noted in the claims file.

4.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand, especially with respect 
to the instructions to provide a medical 
opinion.  If the report is insufficient, 
or if the requested action is not taken 
or is deficient, it should be returned to 
the examiner for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After taking any further development 
deemed appropriate, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




